Per Curiam:

Petitioner (Husband) seeks a writ of certiorari to review the decision of the Court of Appeals in Lassiter v. Lassiter, 289 S. C. 341, 345 S. E. (2d) 504 (Ct. App. 1986). We grant the writ as to Question IV, dispense with further briefing, and reverse.
Husband and Wife were divorced on November 8, 1983. While the appeal from the divorce decree was pending, the family court held Husband in contempt for taking possession of the Chevrolet awarded to Wife. The Court of Appeals found that the contempt order was proper because Husband had not filed an appeal bond staying the delivery of personal property under S. C. Code Ann. § 18-9-J50 (1985). This was error.
In Chris v. Chris, 287 S. C. 161, 337 S. E. (2d) 209 (1985), we held that an appeal automatically stays the enforcement of an equitable division award. Therefore, the lower court had no jurisdiction to enforce the award by contempt while the case was on appeal.
For this reason, we reverse the portion of the Court of Appeals’ opinion affirming the contempt order. The remaining portions of the opinion of the Court of Appeals are affirmed.
Affirmed in part and reversed in part.